DETAILED ACTION
This correspondence is in response to the communications received July 9, 2021.  Claims 1-30 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
It is noted that the embodiments presented in claims 1 and 16, which include the “interfacial oxide layer” are only present in Figs. 3E and 4E.


Claim Objections
Claim 20 is objected to because of the following informalities:  The dependency upon claim 18 is clearly a typographical error, as the limitation of “wherein the process of concentrating and oxidizing …” clearly is with reference to claim 19, whereas a dependency upon claim 18 would be lacking in antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitations, “forming a multiple of stacked nanowires in the NMOSFET region and a multiple of stacked nanowires in the PMOSFET region; and forming a first array of nanowires in the NMOSFET region and a second array of nanowires in the PMOSFET region”, render the claim indefinite.  It is unclear why the plural nanowires for both the NMOSFET and the PMOSFET are claimed twice in the same claim.  Looking to Applicant’s disclosure, there are not two separate groups of nanowires per MOSFET devices, so the claim language is confusing for that reason.  Paragraph 0082 describes step S203 which sets forth “multiple stacked nanowires are formed in the NMOSFET region and a multiple of stacked nanowires are formed in the PMOSFET region, respectively.”  Next, paragraph 0085 describes step s204 as “a first array of nanowire is formed in the NMOSFET region and a second array of nanowire is formed in PMOSFET region.”  It is wholly unclear what the difference between the two steps s203 and s204 are.  If the formation in the first instance sets forth creating the plural nanowires, and the formation in the second instance does not reveal anything in addition to the initial establishment of the nanowires, it appears that this is a redundant limitation, absent any specifics to differentiate the steps.  For purposes of examination, the formation will be treated as one formation step.  The same rationale and rejection is applied to claim 16, which has the same confusing redundant claim limitations as provided below, however the rejection is not repeated as no further rationale is presented.  
For claim 16, “forming a multiple of stacked nanowires; and forming an array of nanowires in the MOSFET region…”.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    587
    906
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 4A and 4E, a method for manufacturing a field-effect transistor, comprising:

forming an NMOSFET region (as shown in Fig. 4A, “NMOSFET region”) and a PMOSFET region (as shown in Fig. 4A, “PMOSFET region”) on a substrate (10’), 

wherein the NMOSFET region and the PMOSFET region are separated by shallow trench isolation (noted regions are separated by 20’, which is a shallow trench isolation, ¶ 0021); and

forming a hard mask on the NMOSFET region and the PMOSFET region, and patterning through the hard mask (not shown, but identified in spec as element 30, 30’ in ¶ 0021); and

forming a multiple of stacked nanowires in the NMOSFET region and a multiple of stacked nanowires in the PMOSFET region (40, ¶ 0021); and

forming a first array of nanowires in the NMOSFET region and a second array of nanowires in the PMOSFET region (41, ¶ 0021); and

forming an interfacial oxide layer (91, ¶ 0021), a ferroelectric layer (92, ¶ 0021), and a stacked metal gate (93, 94, ¶ 0021) in sequence around each of the nanowires included in the first array and the second array (91, 92 and 93/94 are around 41 as can be seen in Fig. 4E).

    PNG
    media_image2.png
    708
    917
    media_image2.png
    Greyscale

Regarding claim 16, the Applicant discloses in Fig. 3A-E, a method for manufacturing a transistor, comprising:

forming a MOSFET region on a substrate (in Fig. 3A, forming “MSOFET region” on substrate 10);

forming a hard mask on the MOSFET region and patterning through the hard mask (30 not shown in Figs. 3A-E);

forming a multiple of stacked nanowires (40 as can be seen in Fig. 3B); and

forming an array of nanowires in the MOSFET region (40 in Fig. 3E); and

sequentially forming an interfacial oxide layer (91, ¶ 0021), a ferroelectric layer (92, ¶ 0021) and a stacked metal gate (93+94, ¶ 0021) around each of the nanowires within the array of nanowires (91, 92 and 93/94 are around 41 as can be seen in Fig. 3E).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 11,031,397) in view of Kim et al. (US 7,002,207) in view of Bangsaruntip et al. (US 8,129,247).  It is noted that the effective date of the ‘397 Liaw reference is September 27, 2018 attributed to the provisional application 62/737,613.  Looking to page 18 of the “Appendix to the specification”, the figure and associated information appear to support the content of Fig. 5C of the ‘397 Liaw reference.


    PNG
    media_image3.png
    522
    447
    media_image3.png
    Greyscale

Regarding claim 1, the prior art of Liaw discloses in Fig. 5C, a method for manufacturing a field-effect transistor (at least in abstract, “Integrated circuit having an integration layout and the manufacturing method thereof are disclosed herein … wherein the first type GAA transistors are … nanowire transistors ..”), comprising:

forming an NMOSFET region (“N-type Nanowire transistor 510WN”, col. 9, line 56) and a PMOSFET region (“P-type Nanowire transistors 510WP”, col. 9, lines 58-59) on a substrate (“substrate 505”, col. 9, line 53), wherein the NMOSFET region and the PMOSFET region are separated by shallow trench isolation (col. 10, 15-25, “… isolation feature 575 (see FIG. 5D) separates and isolates active device regions and/or passive device regions from each other, such as P-type Nanosheet transistors 510SP, N-type Nanosheet transistors 510SN, P-type Nanowire transistor 510WP, and N-type Nanowire transistor 510WN. Isolation feature 575 further separates and isolates active regions 535 (including 535SN, 535SP, 535WN, and 535WP) from one another.”); and

forming a hard mask (col. 12, lines 13-16, “A hard mask 580 is disposed over the gate electrode 585”) on the NMOSFET region (580 over device in 510WN region) and the PMOSFET region (580 over device in 510WP region); and

forming a multiple of stacked nanowires in the NMOSFET region and a multiple of stacked nanowires in the PMOSFET region (515W are in both 510WN and 510WP, “Nanowire transistors 510WN/510WP in FIG. 5C”, col. 10, lines 55-56); and

forming a first array of nanowires in the NMOSFET region and a second array of nanowires in the PMOSFET region (as previously discussed 515W are formed in both 510WN and 510WP regions, where plural 515W are formed in each of the 510WN region and 510WP region, “Nanowire channel semiconductor layers 515W”, col. 11, line 10); and

forming a gate dielectric (“gate dielectric 590”, col. 12, line 17) and a stacked metal gate (“gate electrode 585”, col. 12, lines 22-23) in sequence around each of the nanowires included in the first array and the second array (both 515W in both regions 510WN and 510WP, show where moving outwardly from the nanowires, a gate dielectric 590 is formed on the nanowires 515W, and then a gate electrode 585 is formed on the gate dielectric 590).

First, Liaw does not disclose,
“forming a hard mask on the NMOSFET region and the PMOSFET region, and patterning through the hard mask”.

    PNG
    media_image4.png
    614
    689
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    594
    690
    media_image5.png
    Greyscale


The prior art of Kim discloses in Figs. 3E and 3F,
forming a hard mask on FET region, and patterning through the hard mask (hard mask is stack of 29 for use as a mask to pattern the active pattern by etching, col. 8, lines 22-31, “Referring to FIG. 3F, using the gate hard mask 29 as an etching mask, the exposed pre-active pattern 18 is etched away until the surface of the substrate 10 is exposed, thereby defining regions 30 where the source/drain regions are to be formed. Thus, only the channel region of the pre-active pattern 18 remains. At this time, the etching process is preformed for sufficient time to etch the upper portion of the semiconductor substrate 10 to below the projected range of the heavily doped region 12.”).


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “forming a hard mask on the NMOSFET region and the PMOSFET region, and patterning through the hard mask” as disclosed by Kim for use in the method of making the devices of Liaw, in order to utilize a method which can form diminutive sized features for use in a microelectronic device environment. G. TSM: Teaching, Suggestion, Motivation Test.

Second, Liaw does not disclose,
“forming an interfacial oxide layer, a ferroelectric layer, and a stacked metal gate in sequence around each of the nanowires included in the first array and the second array”.

    PNG
    media_image6.png
    338
    371
    media_image6.png
    Greyscale

The prior art of Bangsaruntip discloses in Fig. 4, shown above, col. 3, lines 4-15, “FIG. 4 illustrates a cross sectional view of a gate 402 along the line A-A (of FIG. 3A). The gate 402 is formed by depositing a first gate dielectric layer 502, such as silicon dioxide (SiO.sub.2) on a channel portion of the nanowire 110. A second gate dielectric layer 504 such as, for example, hafnium oxide (HfO.sub.2) is formed on the first gate dielectric layer 502. A metal layer 506 such as, for example, tantalum nitride (TaN) is formed on the second gate dielectric layer 504. The metal layer 506 is surrounded by polysilicon layer 404 (of FIG. 3A). Doping the polysilicon layer 404 with impurities such as boron (p-type), or phosphorus (n-type) makes the polysilicon layer 404 conductive.”  

The analogous “interfacial oxide layer” is the element layer 502 and made of silicon oxide.  The analogous “ferroelectric layer” is the element layer 504 and made of hafnium oxide.  The analogous “stacked metal gate” is the element layer 506 and made of tantalum nitride.  The aspect of “stacked” metal gate is interpreted to signify that 506 is literally stacked on the other layers that are beneath the gate.  

Therefore, the configuration of Bangsaruntip in Fig. 4 satisfies, “forming an interfacial oxide layer, a ferroelectric layer, and a stacked metal gate in sequence around each of the nanowires included in the first array and the second array”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the arrangement of “forming an interfacial oxide layer, a ferroelectric layer, and a stacked metal gate in sequence around each of the nanowires included in the first array and the second array” as disclosed by Bangsaruntip in the method arrangement of Liaw, for the purpose of providing a stable and robust insulation material between the channel and the gate electrode. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 16, the prior art of Liaw discloses in Fig. 5C, a method for manufacturing a transistor (see title, “Multi-gate Device Integration With Separated Fin-like Field Effect Transistor Cells And Gate-all-around Transistor Cells”), comprising:

forming a MOSFET region (one of either 510WN or 510WP, “N-type Nanowire transistor 510WN”, col. 9, line 56, or “P-type Nanowire transistors 510WP”, col. 9, lines 58-59) on a substrate (“substrate 505”, col. 9, line 53);

forming a hard mask (col. 12, lines 13-16, “A hard mask 580 is disposed over the gate electrode 585”) on the MOSFET region (580 on either of 510WN or 510WP);

forming a multiple of stacked nanowires (515W are in both 510WN and 510WP, “Nanowire transistors 510WN/510WP in FIG. 5C”, col. 10, lines 55-56); and

forming an array of nanowires in the MOSFET region (as previously discussed 515W are formed in both 510WN and 510WP regions, where plural 515W are formed in each of the 510WN region and 510WP region, “Nanowire channel semiconductor layers 515W”, col. 11, line 10); and

sequentially forming a gate dielectric (“gate dielectric 590”, col. 12, line 17) and a stacked metal gate (“gate electrode 585”, col. 12, lines 22-23) around each of the nanowires within the array of nanowires (both 515W in both regions 510WN and 510WP, show where moving outwardly from the nanowires, a gate dielectric 590 is formed on the nanowires 515W, and then a gate electrode 585 is formed surrounding the gate dielectric 590 and channel nanowire 515W).

First, Liaw does not disclose,
“forming a hard mask on the MOSFET region and patterning through the hard mask”.

    PNG
    media_image4.png
    614
    689
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    594
    690
    media_image5.png
    Greyscale


The prior art of Kim discloses in Figs. 3E and 3F,
forming a hard mask on FET region, and patterning through the hard mask (hard mask is stack of 29 for use as a mask to pattern the active pattern by etching, col. 8, lines 22-31, “Referring to FIG. 3F, using the gate hard mask 29 as an etching mask, the exposed pre-active pattern 18 is etched away until the surface of the substrate 10 is exposed, thereby defining regions 30 where the source/drain regions are to be formed. Thus, only the channel region of the pre-active pattern 18 remains. At this time, the etching process is preformed for sufficient time to etch the upper portion of the semiconductor substrate 10 to below the projected range of the heavily doped region 12.”).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “forming a hard mask on the MOSFET region and patterning through the hard mask” as disclosed by Kim for use in the method of making the devices of Liaw, in order to utilize a method which can form diminutive sized features for use in a microelectronic device environment. G. TSM: Teaching, Suggestion, Motivation Test.

Second, Liaw does not disclose,
“sequentially forming an interfacial oxide layer, a ferroelectric layer and a stacked metal gate around each of the nanowires within the array of nanowires”.

    PNG
    media_image6.png
    338
    371
    media_image6.png
    Greyscale

The prior art of Bangsaruntip discloses in Fig. 4, shown above, col. 3, lines 4-15, “FIG. 4 illustrates a cross sectional view of a gate 402 along the line A-A (of FIG. 3A). The gate 402 is formed by depositing a first gate dielectric layer 502, such as silicon dioxide (SiO.sub.2) on a channel portion of the nanowire 110. A second gate dielectric layer 504 such as, for example, hafnium oxide (HfO.sub.2) is formed on the first gate dielectric layer 502. A metal layer 506 such as, for example, tantalum nitride (TaN) is formed on the second gate dielectric layer 504. The metal layer 506 is surrounded by polysilicon layer 404 (of FIG. 3A). Doping the polysilicon layer 404 with impurities such as boron (p-type), or phosphorus (n-type) makes the polysilicon layer 404 conductive.”  

The analogous “interfacial oxide layer” is the element layer 502 and made of silicon oxide.  The analogous “ferroelectric layer” is the element layer 504 and made of hafnium oxide.  The analogous “stacked metal gate” is the element layer 506 and made of tantalum nitride.  The aspect of “stacked” metal gate is interpreted to signify that 506 is literally stacked on the other layers that are beneath the gate.  

Therefore, the configuration of Bangsaruntip in Fig. 4 satisfies, “sequentially forming an interfacial oxide layer, a ferroelectric layer and a stacked metal gate around each of the nanowires within the array of nanowires”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the arrangement of “sequentially forming an interfacial oxide layer, a ferroelectric layer and a stacked metal gate around each of the nanowires within the array of nanowires” as disclosed by Bangsaruntip in the method arrangement of Liaw, for the purpose of providing a stable and robust insulation material between the channel and the gate electrode. G. TSM: Teaching, Suggestion, Motivation Test.


Claims 6, 14, 15, 21, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 11,031,397) in view of Kim et al. (US 7,002,207) in view of Bangsaruntip et al. (US 8,129,247)  in view of Ching et al. (US 10,720,503).  

Regarding claim 6 and 21, Liaw et al. disclose the method according to claim 1 or 15, however Liaw et al. do not disclose,
(for claim 6)
“wherein the method further comprises: 
forming a dummy gate stack, a gate sidewall surrounding the dummy gate stack, a source region and a drain region in each of the NMOSFET region and the PMOSFET region; and
removing the dummy gate stack in the NMOSFET region to expose each of the nanowires included in the first array and removing the dummy gate stack in the PMOSFET region to expose each of the nanowires included in second array”,
(for claim 21)
“wherein the method further comprises: 
forming a dummy gate stack, a gate sidewall surrounding the dummy gate stack, a source region and a drain region in the MOSFET region; and 
removing the dummy gate stack to expose each of the nanowires included in the array of nanowires.”

Ching discloses a method in Figs. 6A-13B (both a single multi-channel FET and plural multi-channel FET arrangement are alternatively shown in these figures), 
wherein the method further comprises: 
forming a dummy gate stack (180a, col. 5, lines 34-35) , a gate sidewall surrounding the dummy gate stack (gate sidewall spacer 190 surrounds dummy gate stack including dummy gate 180a), a source region and a drain region of the MOSFET region (plural 200 on either side of the FET’s dummy gate stack including dummy gate 180, see Fig. 8B); and
removing the dummy gate stack in the MOSFET region to expose each of the nanowires included in the array (in the sequence of method steps, by the step of Fig. 10A, the dummy gate 180a is removed to expose the channels 104a).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the dummy gate formation sequence of, 
(for claim 6)
“wherein the method further comprises: 
forming a dummy gate stack, a gate sidewall surrounding the dummy gate stack, a source region and a drain region in each of the NMOSFET region and the PMOSFET region; and
removing the dummy gate stack in the NMOSFET region to expose each of the nanowires included in the first array and removing the dummy gate stack in the PMOSFET region to expose each of the nanowires included in second array”,
(for claim 21)
“wherein the method further comprises: 
forming a dummy gate stack, a gate sidewall surrounding the dummy gate stack, a source region and a drain region in the MOSFET region; and 
removing the dummy gate stack to expose each of the nanowires included in the array of nanowires”,
as disclosed by Ching in the method arrangement of Liaw, for the purpose of allowing for the formation of the source and drain regions while protecting the channels for later formation, which allows for improving the patterning fidelity of the multi-channels in subsequent formation steps. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claims 14 and 29, Liaw et al. disclose the  method according to claim 6 or 21, and Ching which has been combined in the rejection of claim 6 now discloses, 
wherein the source region and the drain region in the PMOSFET region (col. 6, line 62 through col. 7, line 18) are formed by a method comprising: 
performing etching process on the source region and the drain region (prior to formation of source and drain regions 200 in Fig. 8A/B, the thin oxide 155 from Figs. 7A/B is etched away col. 6, lines 15-20, “ The oxide layer 155 exposed from the dummy gates 180a and 180b and the gate spacers 190 are removed by suitable process, such as etching.”); 
performing etching process on the gate sidewall in order to form a corresponding inner recess surrounding each of the nanowires within the second array (in the steps from Figs. 10A/B to Figs. 11A/B, the sacrificial material 102b is etched away, col. 7, lines 50-55, “Reference is made to FIGS. 11A and 11B. The sacrificial nano epitaxy layers 102a/102b are removed by a selective etch process”); and 
performing selective P+ epitaxy to form the P+ doped source region and the P+ doped drain region in the PMOSFET region (col. 6, lines 40-50 discusses the source and drain regions formed by epitaxy, then in col. 6, line 62 through col. 7, line 18, the specification discusses the types of dopants which make both conductivity types of source and drains including p-type).  It is noted that there is no claim language that specifies a sequence of events in this claim.

Regarding claim 15 and 30, Liaw et al. disclose the  method according to claim 6 or 16, and Ching which has been combined in the rejection of claim 6 now discloses, 
forming a silicide region on the surface of each one of the source regions and the drain regions within the NMOSFET region and the PMOSFET region (discussed in col. 13, lines 60-67 of Liaw’s source and drain regions having a silicide layer thereon).

It is unclear if Liaw discloses,
(for claim 15) “forming an interlayer dielectric layer for overlying the source region, the drain region, the surface of the gate sidewall and the dummy gate stack within each one of the NMOSFET region and the PMOSFET region; and
polishing the surface of the interlayer dielectric layer to correspondingly expose the dummy gate stack within each one of the NMOSFET region and the PMOSFET region”,
(for claim 30) 
“forming an interlayer dielectric layer for overlying the source region, the drain region, the surface of the gate sidewall and the dummy gate stack; and 
polishing the surface of the interlayer dielectric layer to expose the dummy gate stack”.

Ching discloses in Figs. 10A/B,
forming an interlayer dielectric layer (220, col. 7, lines 30-36) for overlying the source region (one of 200), the drain region (other of 200), the surface of the gate sidewall (outer surface of 190, which is identified in Fig. 8B) and the dummy gate stack within each one of the NMOSFET region and the PMOSFET region (although not shown in the Figures, the dummy gate stack is still in place, as the discussion of dummy gate stack removal occurs after the discussion of the sequence where the interlayer dielectric 220 is chemical mechanical polished to the state as can be seen in Figs. 10A/B, col. 7, lines 30-45, “Reference is made to FIGS. 10A and 10B. An etching stop layer 215 and interlayer dielectric 220 is formed over the source/drain features 200. Then, a CMP process is performed to remove the excessive interlayer dielectric 220 … Then, a replacement gate (RPG) process scheme is employed. The dummy gates 180a and 180b are replaced with metal gates.”); and
polishing the surface of the interlayer dielectric layer to correspondingly expose the dummy gate stack within each one of the NMOSFET region and the PMOSFET region (col. 7, lines 30-35, “Reference is made to FIGS. 10A and 10B. An etching stop layer 215 and interlayer dielectric 220 is formed over the source/drain features 200. Then, a CMP process is performed to remove the excessive interlayer dielectric 220 …”).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the dummy gate formation sequence of, 
(for claim 15) “forming an interlayer dielectric layer for overlying the source region, the drain region, the surface of the gate sidewall and the dummy gate stack within each one of the NMOSFET region and the PMOSFET region; and
polishing the surface of the interlayer dielectric layer to correspondingly expose the dummy gate stack within each one of the NMOSFET region and the PMOSFET region”,
(for claim 30) 
“forming an interlayer dielectric layer for overlying the source region, the drain region, the surface of the gate sidewall and the dummy gate stack; and 
polishing the surface of the interlayer dielectric layer to expose the dummy gate stack”,
as disclosed by Ching in the method arrangement of Liaw, for the purpose of protecting the source and drain regions while finalizing the channel and gate region formation steps. G. TSM: Teaching, Suggestion, Motivation Test.


Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 11,031,397) in view of Kim et al. (US 7,002,207) in view of Bangsaruntip et al. (US 8,129,247)  in view of Cheng et al. (US 2020/0135475).    

Regarding claims 7 and 22, Liaw et al. disclose the method according to claim 1 or 16, and Liaw discloses,
wherein the stacked metal gate is formed with a method comprising:
forming first metal gates (plural gate material layers discussed in col. 12, lines 30-59, so this first metal gate layer would be the first metal gate layer on the gate dielectric) on the ferroelectric layer (ferroelectric layer already disclosed in the rejection of claim 1, so here this dielectric is merely the dielectric 190 in Fig. 5C of Liaw), 
wherein one of the first metal gates is located within the NMOSFET region for adjusting work function of NMOSFET and another one the first metal gate is located within the PMOSFET region for adjusting work function of PMOSFET (“The work function layer can include a conductive material tuned to have a desired work function (such as an N-type work function or a P-type work function)”, col. 12, lines 30-59);

forming a second metal gate on each of the first metal gates (of the plural gate films per gate stack discussed in col. 12, lines 30-59, this would be the second metal layer of a gate stack as discussed in this portion of Liaw’s specification).

Liaw et al. do not disclose,
“performing PMA annealing, wherein the PMA annealing is performed at a temperature between 350° C. and 950° C., lasting for 20 seconds and 40 seconds”.

Cheng discusses in ¶ 0039-0040, with reference to a post gate formation anneal, “The PMA process may be performed at any suitable temperature for any suitable amount of time. In some examples, the PMA process includes heating the workpiece 200 to temperature between about 600° C. and about 800° C. for a soak in an NH.sub.3 ambient environment for between about 10 second and about 60 seconds …”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the anneal step of, 
“performing PMA annealing, wherein the PMA annealing is performed at a temperature between 350° C. and 950° C., lasting for 20 seconds and 40 seconds”,
as disclosed by Cheng in the method arrangement of Liaw, for the purpose of filling vacancies in the gate dielectric and stabilizing the gate threshold voltage. G. TSM: Teaching, Suggestion, Motivation Test.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 11,031,397) in view of Kim et al. (US 7,002,207) in view of Bangsaruntip et al. (US 8,129,247)  in view of Cheng et al. (US 2020/0135475) in view of Hong et al. (US 9,252,058).  

Regarding claims 10 and 25, Liaw et al. disclose the method according to claim 7 or 22, however Liaw et al. do not disclose,
(for claim 10) “wherein the first metal gate within NMOSFET region and the first metal gate within PMOSFET are formed by a method comprising:
forming the first metal gate on the ferroelectric layer within the NMOSFET region and adjusting work function of the NMOSFET by doping isotropic plasma-doped N-type dopant ions in the first metal gate within the NMOSFET region; and
forming the first metal gate on the ferroelectric layer within the PMOSFET region and adjusting work function of the PMOSFET by doping isotropic plasma-doped P-type dopant ions in the first metal gate within the PMOSFET region”,
(for claim 25)
“forming a first metal gate on the ferroelectric layer within the MOSFET region; and
adjusting work function of the MOSFET which is an NMOSFET by doping isotropic plasma N-type dopant in the first metal gate or adjusting work function of the MOSFET which is a PMOSFET by doping isotropic plasma P-type dopant in the first metal gate”.

Hong discloses in col. 8, lines 27-37, “In some embodiments, the first isotropic doping process may be a plasma doping process in which the first gate metal 130 on the first active fin 101 is doped using a plasma gas that contains the first impurities W1.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the step of, 
(for claim 10) “wherein the first metal gate within NMOSFET region and the first metal gate within PMOSFET are formed by a method comprising:
forming the first metal gate on the ferroelectric layer within the NMOSFET region and adjusting work function of the NMOSFET by doping isotropic plasma-doped N-type dopant ions in the first metal gate within the NMOSFET region; and
forming the first metal gate on the ferroelectric layer within the PMOSFET region and adjusting work function of the PMOSFET by doping isotropic plasma-doped P-type dopant ions in the first metal gate within the PMOSFET region”,
(for claim 25)
“forming a first metal gate on the ferroelectric layer within the MOSFET region; and
adjusting work function of the MOSFET which is an NMOSFET by doping isotropic plasma N-type dopant in the first metal gate or adjusting work function of the MOSFET which is a PMOSFET by doping isotropic plasma P-type dopant in the first metal gate”,
as disclosed by Hong in the method arrangement of Liaw, for the purpose of improving doping characteristics of the gate metal. G. TSM: Teaching, Suggestion, Motivation Test.


Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 11,031,397) in view of Kim et al. (US 7,002,207) in view of Bangsaruntip et al. (US 8,129,247)  in view of Cheng et al. (US 2020/0135475) in view of Ching et al. (US 10,720,503).  

Regarding claim 11 and 26, Liaw et al. disclose the method according to claim 7 or 22, however Liaw does not disclose,
(for claim 11) 
“wherein the first metal gate within the NMOSFET region and the first metal gate within the PMOSFET region are formed by dual metal gate work function process, 
wherein the first metal gate within the NMOSFET region is one or a combination of Al, Ta, Ti, Zr, Nb, Hf, TIAI, TIAIC, TaN, TaC, TaAIC and TaAl, and 
wherein the first metal gate within the PMOSFET region is one or a combination of Pt, Ni, Ir, Re, Mo, Co, TIN, TINC, MoN, and WN”,
(for claim 26)
“wherein the first metal gate is formed by metal gate work function process, and wherein the first metal gate is made of one or a combination of Al, Ta, Ti, Zr, Nb, Hf, TiAl, TIAIC, TaN, TaC, TaAIC and TaAl, or made of one or a combination of Pt, Ni, Ir, Re, Mo, Co, TiN, TiINC, MoN, and WN”.

Ching discloses in col. 8, line 66 through col. 9, line 16, “In some embodiments, the gate metals 234 included in the gate structures 230 may include a single layer or alternatively a multi-layer structure, such as various combinations of a metal layer with a work function to enhance the device performance (work function metal layer), liner layer, wetting layer, adhesion layer and a conductive layer of metal, metal alloy or metal silicide. For example, the gate metals 234 may be an n-type or p-type work function layer. Exemplary p-type work function metals include TiN, TaN, Ru, Mo, Al, WN, ZrSi.sub.2, MoSi.sub.2, TaSi.sub.2, NiSi.sub.2, WN, other suitable p-type work function materials, or combinations thereof. Exemplary n-type work function metals include Ti, Ag, TaAl, TaAlC, TiAlN, TaC, TaCN, TaSiN, Mn, Zr, other suitable n-type work function materials, or combinations thereof. The work function layer may include a plurality of layers.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the method step of, 
(for claim 11) 
“wherein the first metal gate within the NMOSFET region and the first metal gate within the PMOSFET region are formed by dual metal gate work function process, 
wherein the first metal gate within the NMOSFET region is one or a combination of Al, Ta, Ti, Zr, Nb, Hf, TIAI, TIAIC, TaN, TaC, TaAIC and TaAl, and 
wherein the first metal gate within the PMOSFET region is one or a combination of Pt, Ni, Ir, Re, Mo, Co, TIN, TINC, MoN, and WN”,
(for claim 26)
“wherein the first metal gate is formed by metal gate work function process, and wherein the first metal gate is made of one or a combination of Al, Ta, Ti, Zr, Nb, Hf, TiAl, TIAIC, TaN, TaC, TaAIC and TaAl, or made of one or a combination of Pt, Ni, Ir, Re, Mo, Co, TiN, TiINC, MoN, and WN”,
as disclosed by Ching in the method arrangement of Liaw, for the purpose of improving gate metal performance characteristics. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 11,031,397) in view of Kim et al. (US 7,002,207) in view of Bangsaruntip et al. (US 8,129,247) in view of Alaca et al. (US 2016/0087600).  

Regarding claim 18, Liaw et al. disclose the method according to claim 16, 
“wherein the array of nanowires in MOSFET region are formed with a method comprising:
forming a sacrificial oxide layer around each of the stacked nanowires for adjusting the size and shape of each of the stacked nanowires and removing the sacrificial oxide layer to obtain the array of nanowires.”

Liaw shows the exact same method, except the sacrificial material shown in Fig. 10A/B is an epitaxially formed semiconductor material (102a).

Alaca discloses in ¶ 0018, “For silicon-based systems said production method comprises the steps of using Bosch process to fabricate a stack of silicon nanowires; achieving an array fabrication through patterning two windows on device silicon layer exposing it to plasma etching, where each cycle of Bosch process leads to one silicon line; carrying out a further oxidation to form nanowires from silicon lines in an oxide envelop; releasing nanowires by etching the oxide envelope”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the anneal step of, 
“wherein the array of nanowires in MOSFET region are formed with a method comprising:
forming a sacrificial oxide layer around each of the stacked nanowires for adjusting the size and shape of each of the stacked nanowires and removing the sacrificial oxide layer to obtain the array of nanowires”,
as disclosed by Alaca in the method arrangement of Liaw, for the purpose of using a high contrasting etching behavior material that can be used to support the formation of the nanochannels and then be easily etched by the relatively large difference in material characteristics from the semiconductor channels. G. TSM: Teaching, Suggestion, Motivation Test.


Allowable Subject Matter
Claims 2, 3, 4, 5, 8, 9, 12, 13, 17, 19, 20 (if the claim language is corrected to depend upon claim 19), 23, 24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 3, 4, 5, 8 and 9 have been objected to for their dependence upon claim 2.  The prior art fails to disclose,
“2. The method according to claim 1, wherein the multiple of stacked-nanowires are formed by a method comprising:
performing repeated alternating anisotropic and isotropic plasma etching in the NMOSFET region and the PMOSFET region; and
forming a passivation film by oxidizing the surface of each of the exposed nanowires by plasma after each step of etching,
wherein the passivation film has a portion located on the surface of the substrate in the NMOSFET region and the PMOSFET region and the portion is removed by anisotropic plasma to facilitate the subsequent etching.”
 Claims 23, 24 and 28 have been objected to for their dependence upon claim 17.  
The prior art fails to disclose,
“17. The method according to claim 16, wherein the multiple of stacked nanowires are formed by repeated alternating anisotropic and isotropic plasma etching in the MOSFET region, and 
wherein after each step of etching, a passivation film is formed by oxidizing the surface of each of the exposed nanowires by plasma, 
the passivation film has a portion located on the surface of the substrate in the MOSFET region and the portion is removed by anisotropic plasma to facilitate the subsequent etching.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893